Citation Nr: 0902032	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for residuals of burns of 
the pubic area.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in November 2007 for further development.  

The veteran presented testimony at a Board hearing in August 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder. 

Subsequent to the November 2007 Remand, the RO issued a July 
2008 rating decision in which it granted special monthly 
compensation (SMC) for loss of use of a creative organ.  

Finally, the Board notes that at the veteran's August 2007 
hearing, he raised the issue of service connection for a 
psychiatric disability that is secondary to his service 
connected residuals of burns of the pubic area.  This issue 
is referred to the RO for proper development and 
adjudication.  


FINDING OF FACT

The veteran's residuals of burns of the pubic area are not 
manifested by scars that exceed 144 square inches (929 sq. 
cm.); exceed 6 square inches (39 square centimeters); are 
unstable with frequent loss of skin; that are painful on 
examination; or that cause limitation of function (other than 
sexual function contemplated by a separate grant of special 
monthly compensation for loss of use of a creative organ).  
Additionally, the disability is not manifested by deformity 
of the penis with loss of erectile power.  




CONCLUSION OF LAW

The criteria for entitlement to a compensable scheduler 
evaluation for the veteran's service-connected residuals of 
burns of the pubic area have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 7801-7805; 7522 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated October 2005.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.  In fact, the veteran's hearing 
testimony includes assertions by him as to the effect of his 
disability on his life.

Moreover, the veteran in this case has been represented in 
the appeal by Paralyzed Veterans of America, Inc., and the 
Board believes it reasonable to assume that this service 
organization's trained representatives conveyed the 
particulars of what is necessary for a higher rating to the 
veteran during the appeal process which has been ongoing 
since September 2005.  The Board finds that the veteran has 
had actual knowledge of the elements outlined in Vazquez and 
that no useful purpose would be served by remanding the issue 
to the RO to furnish notice as to elements of the claim which 
the veteran has already effectively been made aware of.  Such 
action would not benefit the veteran.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board noted that the RO 
sent the veteran a March 2006 correspondence that fully 
complied with Dingess.  

VA has obtained service medical records; assisted the 
appellant in obtaining evidence; afforded the veteran 
physical examinations in June 1998, January 2006, and 
November 2007; obtained medical opinions as to the etiology 
and severity of disabilities; and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of burns of the 
pubic area warrant a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  
 
The veteran's service-connected residuals of burns of the 
pubic area have been rated by the RO under the provisions of 
Diagnostic Code 7802.  Under this regulatory provision, a 
rating of 10 percent rating is warranted when the veteran has 
a scar (not on the head, face, or neck) that is superficial 
and does not cause limitation of motion if the scar has an 
area exceeding 144 square inches (929 sq. cm.).  

Additionally, Diagnostic Code 7801 pertains to all scars 
(other than on the head, face, or neck) which are deep or 
cause limited motion.  Pursuant to Diagnostic Code 7801, such 
a scar or scars warrants a 10 percent disability evaluation 
when it involves an area or areas exceeding 6 square inches 
(39 square centimeters).  A 20 percent disability evaluation 
is warranted for when it involves an area or areas exceeding 
12 square inches (77 square centimeters).  A 30 percent 
disability evaluation is warranted when it involves an area 
or areas exceeding 72 square inches (465 square centimeters).  
A 40 percent evaluation is warranted when it involves an area 
or areas exceeding 144 square inches (929 square 
centimeters).  

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803.
 
The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7804.

Pursuant to Diagnostic Code 7805, scars that cause limitation 
of function would be rated based on the limitation of 
function to the affected part.

Slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus. There must be indications 
of some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56 
(2008).

The veteran's representative argued in his December 2008 
informal brief, that he should be awarded a 20 percent rating 
pursuant to Diagnostic Code 7522.  Diagnostic Code 7522 
states that a 20 percent rating is warranted for a deformity 
of the penis, with loss of erectile power.  

At the veteran's August 2007 Board hearing, he testified that 
the burn damage to his pubic area includes nerve damage to 
his penis.  He testified that he has no feeling in the top of 
the penis or the head.  

A June 1998 VA examination report reflects that there was 
pigment loss with scar tissue over the perineum and 
undersurface of the penis.  These areas measured 1 by 1 cm. 
and occur in four to five different locations.  There was no 
tenderness or adherence.  The texture was normal.  There was 
no ulceration.  There was no elevation or depression.  There 
was no loss of tissue.  Finally, there was no inflammation or 
edema, and the color of the tissue was depigmented when 
compared to the surrounding tissue.  He was diagnosed with 
third degree burns, perineum and undersurface of the penis, 
which have lead to sensory abnormalities that have made it 
difficult for the patient to engage in normal sexual 
activity.  

Outpatient treatment reports dated October 2005 state that 
external genitalia is normal, though there were 
hyperpigmented papules noted on the right shaft and right 
glans.  

The veteran underwent a VA examination in January 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The veteran complained that he has had 
difficulty with intercourse ever since his in-service injury.  
He stated that he is able to have an erection; but it is 
painful, and it takes him a long time to ejaculate.  He 
reported that he has had to alter the way he has intercourse 
in order to achieve ejaculation.  He denied any other 
significant symptoms.  Examination of the penis failed to 
show any scarring.  The examiner noted that the veteran had 
normal male genitalia; and there were no significant lesions.  
He was diagnosed with status post third degree burns to his 
groin; and erectile dysfunction secondary to nerve damage 
from third degree burns.  

The veteran submitted a July 2006 Statement in Support of the 
Claim (VA Form 21-4138) in which he stated that his erect 
penis is curved rather than straight.  

A November 2007 examination report and addendum states that 
"although scars are minimal and there is no deformity, a 
significant decrease in sensation is present on the dorsum 
and lateral aspect of the penis (shaft and glans)...taken at 
face value this altered sensation is likely a consequence of 
the thermal injury sustained while in military service, is 
likely responsible for long-standing/persistent troubling 
sexual dysfunction (the inability to achieve ejaculation 
except on rare occasions), and is likely not a complication 
of [the veteran's] Multiple Sclerosis."  The neurologic 
examination revealed that "primary sensory modalities are 
intact in the genital region except for moderate-severe 
decrease in pinprick and light touch sensations over the 
dorsal and lateral surfaces of the entire length of the shaft 
of the penis, and the glans penis.  No scars or deformities 
are apparent."  A December 2007 examination report concurs 
that the decreased sensation is the result of the in-service 
injury.     

The January 2006 and November 2007 examinations found minimal 
to non-existent scarring.  In any case, even the June 1998 
examination failed to show scarring that had an area 
exceeding 144 square inches (929 sq. cm.) (Diagnostic Code 
7802); exceeded 6 square inches (39 square centimeters) 
(diagnostic Code 7801); was unstable with frequent loss of 
skin (Diagnostic Code 7803); or that was painful on 
examination (Diagnostic Code 7804).  The evidence is clear 
that there is a detrimental impact on sexual functioning, but 
special monthly compensation based on loss of use of a 
creative organ has already been granted.  

In regards to the veteran's contention that his condition 
warrants a 20 percent rating under Diagnostic Code 7522; 
there is no medical evidence reflecting a penile deformity.  
The January 2006 examiner failed to note any deformity; and 
the November 2007 examiner specifically stated that there was 
no deformity.  The Board notes the veteran's assertions that 
his erect penis is curved and that he has difficulty with 
ejaculation; however, the resulting impairment is 
contemplated under the grant of special monthly compensation 
as it pertains to impairment of sexual function.  

The Board acknowledges the veteran's contentions and 
understands that the service-connected disability does result 
in impairment.  Some of the medical reports refer to scars, 
but the scars are not shown to be painful on examination.  
The medical evidence shows that the resulting impairment is 
in sexual function (compensated by the special monthly 
compensation).  The veteran's own assertions, as well as the 
medical findings, show that the impact of the scars and loss 
of sensation results in impairment of sexual function.  There 
is no persuasive evidence that the regulatory criteria for a 
compensable rating under the Rating Schedule for scars have 
been met.  There is also no persuasive evidence of any 
resulting impairment of the genitourinary system other than 
in the realm of sexual function.  The reported loss of 
sensation results in sexual impairment contemplated by the 
special monthly compensation.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.  


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


